Citation Nr: 0218407	
Decision Date: 12/18/02    Archive Date: 12/24/02

DOCKET NO.  94-21 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a seizure 
disorder.

2.  Entitlement to a total rating for compensation 
purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active duty from February1968 to October 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Nashville, 
Tennessee, Regional Office (RO) of the Department of 
Veterans Affairs (VA). 

One of the issues perfected for appellate consideration is 
entitlement to a total rating for compensation purposes 
based on individual unemployability.  In September 2002 
the RO granted a 100 percent schedular rating for the 
veteran's service connected psychiatric disorder.  This 
issue is distinct from the unemployability issue which 
potentially could involve additional compensation.  Thus 
the issue of entitlement to a total rating for 
compensation purposes based on individual unemployability 
remains in appellate status.


REMAND

The record indicates that in VA Form 9's received in 
January and October1999, the veteran requested a hearing 
before a member of the Board at the RO.  She reiterated 
her desire to have a personal hearing in May 2000.  In 
December 2000, the veteran was informed that she was not 
included in the next scheduled travel Board hearings; 
however, she would retain her position on the hearing 
docket unless she notified the RO otherwise.  She did not 
respond.

The case is, therefore, REMANDED to the RO for the 
following action:

The RO should schedule the veteran for 
a hearing before a member of the Board 
at the RO per 38 C.F.R. § 20.704.


The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2001).




